Case 8:18-cv-00620-JVS-JDE Document 82 Filed 01/03/19 Page 1 of 2 Page ID #:3049



    1   IRELL & MANELLA LLP
        Lisa S. Glasser (223406)
    2   lglasser@irell.com
        David McPhie (231520)
    3   dmcphie@irell.com
        840 Newport Center Drive, Suite 400
    4   Newport Beach, California 92660-6324
        Telephone: (949) 760-0991
    5   Facsimile: (949) 760-5200
    6   Morgan Chu (70446)
        mchu@irell.com
    7   Stephen Payne (310567)
        spayne@irell.com
    8   1800 Avenue of the Stars, Suite 900
        Los Angeles, California 90067-4276
    9   Telephone: (310) 277-1010
        Facsimile: (310) 203-7199
   10
        Attorneys for Plaintiff
   11   GLAUKOS CORPORATION
   12                          UNITED STATES DISTRICT COURT
   13                        CENTRAL DISTRICT OF CALIFORNIA
   14                                  SOUTHERN DIVISION
   15

   16 GLAUKOS CORPORATION, a                    )   Case No. 8:18-cv-00620-JVS-JDE
        Delaware Corporation,                   )
   17                                           )   PLAINTIFF GLAUKOS
                       Plaintiff and Counter-   )   CORPORATION’S NOTICE OF
   18                  Defendant,               )   MOTION AND MOTION TO
                                                )   COMPEL IVANTIS TO RESPOND
   19         v.                                )   TO REQUEST FOR PRODUCTION
                                                )   NOS. 27, 28, 29, 31, AND 39
   20 IVANTIS, INC., a Delaware                 )
        Corporation,                            )   [Discovery Document: Referred to
   21                                           )   Magistrate Judge John D. Early]
                       Defendant and            )
   22                  Counterclaimant.         )   Hearing Date: January 24, 2019
                                                )   Time: 10:00 a.m.
   23                                           )
                                                )   Location: Courtroom 6A
   24                                           )   Judge: Hon. John D. Early
                                                )
   25                                           )
                                                )   Discovery Cut-off: June 24, 2019
   26                                           )   Pre-trial conference: Jan. 13, 2020
                                                )   Trial date: February 4, 2020
   27                                           )
   28
                                                              GLAUKOS'S NOTICE OF MOTION AND MOTION TO
                                                                                               COMPEL

                                                                              Case No. 8:18-cv-00620-JVS-JDE
Case 8:18-cv-00620-JVS-JDE Document 82 Filed 01/03/19 Page 2 of 2 Page ID #:3050



    1        TO DEFENDANT IVANTIS AND ITS COUNSEL OF RECORD:
    2        PLEASE TAKE NOTICE THAT, on January 24, 2019 at 10:00 a.m. or as
    3 soon thereafter as the matter may be heard, in the United States District Court for

    4 the Central District of California, Southern Division, Courtroom 6A, located at 411

    5 West 4th Street, Room 1053, Santa Ana, CA 92701-4516, and before the Honorable

    6 John D. Early, Plaintiff Glaukos Corporation will move this Court to compel Ivantis

    7 to respond to Requests for Production Nos. 27, 28, 29, 31, and 39.

    8        Glaukos’s motion is supported by the accompanying Joint Stipulation
    9 Regarding Glaukos’s Motion to Compel, the supporting Declaration of Stephen M.

   10 Payne and the exhibits thereto, Glaukos’s forthcoming Supplemental Memorandum;

   11 the files, records, and pleadings in this action; any arguments presented at the time

   12 of hearing on this motion; and such other and further matters as the Court deems just

   13 and proper.

   14                          LOCAL RULE 37-1 STATEMENT
   15        This motion is made following telephonic conferences of counsel pursuant to
   16 Local Rule 37-1, which took place on October 15, 2018 and December 20, 2018.

   17

   18 Dated: January 3, 2019

   19                                            Respectfully submitted,
   20                                            IRELL & MANELLA LLP
   21

   22                                            By: /s/ Lisa S. Glasser
                                                     Lisa S. Glasser
   23

   24

   25

   26

   27

   28
                                                               GLAUKOS'S NOTICE OF MOTION AND MOTION TO
                                                                                                COMPEL

                                                -1-                            Case No. 8:18-cv-00620-JVS-JDE
